Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-7 and 16-20, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the first layer including the at least one first perovskite is at least partially introduced into the structure in a first region so as to be situated over the at least one first electrode pixel of the first electrode layer, wherein the second layer including the at least one second perovskite is introduced at least partially into the structure in a second region so as to be situated over the second electrode pixel of the first electrode layer, and wherein the structure separates the first region and the second region” (claim 1); or "wherein the first layer including at least one first perovskite is at least partially introduced into the structure so as to be situated over the at least one first electrode pixel of the first electrode layer in a first region and over the second electrode pixel of the first electrode layer in a second region, wherein a first filling height, of the first layer including the at least one first perovskite over the at least one first electrode pixel in the first region, differs from a second filling height, of the first layer over the second electrode pixel in the second region, and wherein the structure separates the first and the second region” (claim 3) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 8-15, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "introducing into the structure, a first layer including at least one first perovskite and a second layer including at least one second perovskite, different from the first perovskite, the first layer including at least one first perovskite being at least partially introduced into the structure so as to be situated over the at least one first electrode pixel of the first electrode layer in the first region, and the second layer including at least one second perovskite being introduced at least partially into the structure so as to be situated over the second electrode pixel of the first electrode layer in the second region; and applying a second electrode onto at least one of the structure, the first layer including the at least one first perovskite and the second layer including the at least one second perovskite” (claim 8); or "introducing at least partially into the structure a first layer including at least one first perovskite so as to be situated over the at least one first electrode pixel of the first electrode layer in the first region and over the second electrode pixel of the first electrode layer in the second region, a first filling height of the first layer, including the at least one first perovskite, over the first electrode pixel in the first region, differs from a second filling height of the first layer over the second electrode pixel in the second region; and applying a second electrode onto at least one of the structure and the first layer including at least one first perovskite” (claim 10) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10,573,690-discloses a method for producing a radiation detector for ionizing radiation including a first inorganic-organic halide Perovskite material as a direct converter material and/or as a scintillator material in a detector layer is presented, comprising a seeding step of providing an seeding layer including a second inorganic-organic halide Perovskite material different from the first inorganic-organic halide Perovskite material, and a layer growth step of forming the detector layer by growing the first inorganic-organic halide Perovskite material from a solution on the seeding layer.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818